Order entered July 27, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-01285-CV

                           ARUBA PETROLEUM, INC., Appellant

                                                 V.

                                      LISA PARR, Appellee

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-11-01650-E

                                             ORDER
       We GRANT deputy court reporter Georgina E. T. Ware’s July 22, 2015 request for

extension of time to file the record of the hearing on appellant’s motion for new trial to the extent

we ORDER that record be filed no later than August 4, 2015.


                                                       /s/    CRAIG STODDART
                                                              JUSTICE